Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griswold (U.S. Patent 7,614,330)
In regards to claim 1, Griswold discloses a positioning mechanism for positioning a work piece relative to a cutting axis of a cutting tool , the positioning mechanism comprising: a stop mechanism (32) having a stop surface (side surface) configured to engage the work piece, the stop mechanism linearly translatable in a first direction (left/right across the table surface) towards or away from the cutting axis; a position detection system (sensors 40/ references points 46) comprising: a ruler strip (46 “Sensor reference points 46 may include one of a plurality of mechanisms, such as a strip of electrical contacts to be read by the positional sensors 40, magnets, a series of bar codes disposed at predetermined increments (e.g., 1/64''), or contrasting stripes to be read by an optical reflective reader, to name a few.” Col. 393, lines 34-39) extending longitudinally in the first direction, the ruler strip including a plurality of position indicators (a strip of electrical contacts;, a series of bar codes; or contrasting stripes) provided thereon with the position indicators spaced apart from each other with 
In regards to claim 2, Griswold discloses wherein each of the position indicators (46) communicates information regarding a position of the corresponding one of the position indicators with respect to the first direction (“This embodiment contemplates that the table 16 and the rip fence 26 include complementary measurement mechanisms whereby a distance from the radial plane 24 of the rotary cutting blade 12 to a predetermined location on the table may be accurately and precisely measured, and whereby parallelism between the radial plane and the rip fence 26 may be accurately and precisely ascertained to promote accurate and precise cutting.” Col. 2, lines 63-68- col. 3, lines 1-3).
In regards to claim 3, Griswold discloses, wherein each of the position indicators is provided to include a visual pattern to differentiate each of the position indicators from one another (e.g. a series of bar codes/ contrasting stripes; col. 4, lines 34-39).\
In regards to claim 5, Griswold discloses wherein the position indicators (46) are equally spaced from each other with respect to the first direction (e.g. a series of bar codes disposed at predetermined increments (e.g., 1/64'') col. 4, lines 34-39).
In regards to claim 6, Griswold discloses wherein at least one of the position indicators (46) is disposed to correspond to a desired position of the stop mechanism when the visual sensor (40) senses the at least one of the position indicators. (This .
In regards to claim 8, Griswold discloses wherein the viewing axis of the visual sensor is arranged perpendicular to the first direction 46 (“Sensor reference points 46 may include one of a plurality of mechanisms, such as a strip of electrical contacts to be read by the positional sensors 40, magnets, a series of bar codes disposed at predetermined increments (e.g., 1/64''), or contrasting stripes to be read by an optical reflective reader, to name a few.” Col. 393, lines 34-39).
In regards to claim 9, Griswold discloses wherein the ruler strip (46) is provided on a planar surface arranged parallel to the first direction (see fig. 1).
In regards to claim 10, Griswold discloses wherein the ruler strip (46) is provided on a structure (table 16) acting as a guide (along the table surface)for positioning the work piece relative to the cutting axis of the cutting tool (saw 24).
In regards to claim 11, Griswold discloses a controller (controller that allows for the zeroing 76 and display screen of the positioning data) in in signal communication with the visual sensor.
In regards to claim 12, Griswold discloses wherein the controller is configured to analyze the corresponding one of the position indicators being instantaneously sensed to determine which among the plurality of the position indicators is being instantaneously sensed (“Similarly, it is contemplated that the table 16 includes corresponding positional sensing indicators for detecting a position of the rip fence 26, such as electronic indicators, digital readouts, pointers or measurement indicia to reference or communicate with the rip fence to give 
In regards to claim 13, Griswold discloses wherein the controller is configured to correlate a determination of which of the plurality of the position indicators is instantaneously being sensed to a position of the stop mechanism with respect to the first direction (“Similarly, it is contemplated that the table 16 includes corresponding positional sensing indicators for detecting a position of the rip fence 26, such as electronic indicators, digital readouts, pointers or measurement indicia to reference or communicate with the rip fence to give visual or other indication to an operator as to the position of the rip fence relative to the blade..”col. 3, lines 11-18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (U.S. Patent 7,614,330) in view of Rivers et al. (U.S. Publication 2019/0196438), herein referred to as Rivers. 
In regards to claim 4, Griswold discloses wherein each of the position indicators 46 may be several mechanisms, among them a series of bar codes at predetermined increments, but does not disclose that the bar codes are QArt code pattern. ( “Sensor 
Attention is further directed to the Rivers system for a position sensing tool for enabling topographical measurements of a working surface.  Rivers discloses that “In some embodiments, the design marker may be used to configure the coordinate system used by the system (e.g., system 680) for mapping and positioning. In some embodiments, the user may place a design marker with a pattern having encoded information (e.g., bar code, 2D code, QR code) at a given location on the working system to inform the system that the user would like to use the position of the design marker as the origin of the mapping and positioning coordinate system. The information encoded in the design marker would indicate that the design marker also specifies coordinate origin location. In some embodiments, the user may place a design marker with a pattern having encoded information (e.g., bar code 2D code, QR code) at a given location on the working system to inform the system that the user would like to use a particular orientation for the coordinate axes for mapping and positioning.”
Rivers therefore discloses that both bar codes and QR codes are known for relaying positional information to the system.  Replacing the bar codes of Griswold with a QR codes as shown by Rivers would be an obvious substitution to one having ordinary skill in the art as either code has been shown to function in a similar manner to relay positional information to the controller for the placement of the tool.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (U.S. Patent 7,614,330) in view of Ishibashi et al. (U.S. Patent 6,494,375), herein referred to as Ishibashi.  Griswold discloses the claimed invention but does not specifically disclose wherein the predefined relationship includes the corresponding one of the position indicators being centered with respect to the viewing range of the visual . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (U.S. Patent 7,614,330 in view of Hadaway et al. (U.S. Patent 5524514) in 
In regards to claim 14, Griswold discloses the claimed invention except for a rotary motor in signal communication with the controller, the rotary motor having a selectively rotatable rotor; a motion conversion mechanism configured to transform rotary motion of the rotor to linear motion of the stop mechanism and the visual sensor with respect to the first direction.  Griswold does not disclose this structure in part In re Venner, 120 USPQ 192.  It would have been obvious to one having ordinary skill in the art to have replaced the manual movement of the Griswold rip fence for a motorized movement as taught by Hadaway that relied on an input by the user to move the rip fence until the desired position for the fence was detected. 
The modified device of Griswold therefore discloses rotary motor (servo/stepper motor; Hadaway col. 1, lines 38-40) in signal communication with the controller (e.g. microcontroller Hadaway), the rotary motor having a selectively rotatable rotor (e.g. threaded rod drive system; Hadaway; col. 2, lines16-18); a motion conversion mechanism (threaded rod; Hadaway) configured to transform rotary motion of the rotor to linear motion of the stop mechanism (rip fence 26/ fence 12 Hadaway) and the visual sensor (40 Griswold) with respect to the first direction.  
In regards to claim 15, the modified device of Griswold discloses wherein the rotor is rotatable to a finite number of rotational positions with the rotational positions equally angularly spaced apart, and wherein a selective rotating of the rotor by the controller includes pulsing the rotor to an adjacent rotational position of the finite 
In regards to claim 16, the modified device of Griswold discloses wherein the controller is configured to repeatedly pulse the rotor in a first rotational direction starting from an initial rotational position of the rotor, wherein the repeated pulsing of the rotor in the first rotational direction occurs until one of the position indicators is sensed by the visual sensor. (as modified by Hadaway, it would be understood that the threaded rod would rotate via the impetus of the motor until the desired position of the fence was located.)
In regards to claim 18, the modified device of Griswold discloses wherein the controller and the rotary motor (Hadaway) are not associated with an encoder for providing feedback regarding rotation of the rotor.
In regards to claim 19, the modified device of Griswold discloses wherein the rotary motor is a stepper motor (servo/stepper motor; Hadaway col. 1, lines 38-40).
In regards to claim 20, the modified device of Griswold discloses wherein the motion conversion mechanism is one of a conveyer system, a linear screw drive, or a roller assembly (threaded rod drive system; Hadaway; col. 2, lines16-18);



Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (U.S. Patent 7,614,330 in view of Hadaway et al. (U.S. Patent 5524514) in view of Dick et al. (U.S. Publication 2011/0056344).
In regards to claim 17, the modified device of Griswold discloses wherein the controller is configured to count the number of pulses necessary to pulse the rotor in the first rotational direction from the initial position thereof to a position of the rotor corresponding to the sensing of the one of the position indicators.  Attention is also directed to the Dick gauge system for a processing a work piece.  A stop is driven along a linear axis with respect to a rail and assembly away from the tool to a desired position representative of the cut length of the work piece.  The stop 52 is driven by a motor 100 which is controlled by a drive signal that operates by pulse width modulation to send pulses of electrical power to the motor, with the width of each pulse corresponding to the magnitude of a digital drive signal.  It would have been obvious to one having ordinary skill in the art to have used a pulsed signal to drive the stepper motor of the modified device of Griswold to position the fence at the desired positions that corresponded to the position indicators. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.